Exhibit 99.2 Ronald E. Seeholzer Vice President Investor Relations FirstEnergy Corp. 76 S. Main Street Akron, Ohio 44308 Tel 330-384-5415 March 23, 2010 TO THE INVESTMENT COMMUNITY:1 FirstEnergy Corp.’s Ohio electric utility operating companies Ohio Edison Company, The Cleveland Electric Illuminating Company (CEI) and The Toledo Edison Company (collectively, the Ohio Companies), today filed with the Public Utilities Commission of Ohio (PUCO) an Electric Security Plan (ESP).The ESP was filed as a Stipulation and Recommendation in Case No. 10-388-EL-SSO and is available at www.puco.ohio.gov.
